Exhibit 10.32

 

PLUG-IN EQUIPMENT LEASE AGREEMENT

 

THIS AGREEMENT OF EQUIPMENT LEASE (“Agreement”) EXECUTED AT HYDERABAD, on this
22nd day of April, 2004:

 

BETWEEN

 

Mrs. T. Jhansi Reddy W/o Mr. T. Devendar Reddy, Aged about 39 years, R/O,
8-2-269/27/B Road No. 2 Banjara Hills, Sagar Society, Hyderabad, hereinafter
called the Owner, which expression shall, unless to context otherwise requires,
mean to include her legal heirs, legal representatives and
successors-in-interest) of the one part.

 

AND

 

M/s STC Systems Private Limited, a company incorporated under the Companies Act,
1956, having its Registered office at Hyderabad. Represented by Mr. Barry Plaga,
CFO of SeeBeyond Technology Corporation, hereinafter called the “Hirer”, which
expression shall, unless the context otherwise requires, mean to include its
successors, assigns and successors-in-interest) of the other part.

 

(the Owner and the Hirer, the “Parties”)

 

WHEREAS:

 

A.                                   The Hirer, for the purpose of carrying on
its proposed computer software development business, has entered into
arrangements with Mr. T. Devendar Reddy for lease to the Hirer of the premises
owned by him comprising the whole of the building bearing No. 8-2-120/77/4B
containing in admeasurement 21642 Sq. Ft.  [built-up / carpet] area and situate
Opposite Chiran Palace, Road No. 2 Banjara Hills, Hyderabad (“Leased Premises”)
for the term and on the terms and conditions contained in the Lease Agreement
dated 22nd day of April, 2004 entered into between the Hirer and Mr. T. Devendar
Reddy (“Lease Agreement”).

 

B.                                     The Hirer needs the various items of
equipment listed in the Schedule hereto (“Plug-In Equipment”) to the fitted or
installed or set-up on or in or to the Leased Premises for it to carry on its
computer software development business and the Owner has agreed to install the
Plug-In Equipment by completing the Fit-Out Work (as defined below).

 

C.                                     The Owner is the absolute owner of the
Plug-In Equipment and has offered to make the Plug-In Equipment available in
duly fitted/installed/set-up and ready to use condition on hire to the Hirer for
a monthly rent of Rs. 389,556/- (Rupees Three Lacs Eighty Nine Thousand Five
Hundred and Fifty Six Only) per month, and both the Parties

 

--------------------------------------------------------------------------------


 

hereto have agreed to reduce the terms and conditions agreed upon by them in to
writing being these presents.

 

NOW THIS AGREEMENT FOR LEASE WITNESSETH AS FOLLOWS:

 

1.                                       In consideration of the payment by the
Hirer of the Rent and on the covenants, conditions and stipulations hereinafter
contained, the Owner hereby grants unto the Hirer the Plug-In Equipment in duly
fitted/installed/set-up and ready to use condition on lease.  The lease payments
shall commence on a pro-rata basis on handing over possession of each floor to
the satisfaction of Hirer.  The Ground Floor possession should be handed over to
the Hirer within 15 days after the signing of the above referenced Premises
Lease Agreement (with Mr. T. Devendar Reddy) if all conditions required by Owner
herein are satisfied.

 

2.                                       Promptly following the execution of
this Agreement, the Owner will begin the installation of the Plug-In Equipment
in accordance with the specifications and layout given by the Hirer (“Fit-Out
Work”) and will use all reasonable efforts and take all reasonable actions to
complete the Fit-Out Work within 60 days following the date hereof.

 

3.                                       Each of the Parties hereto agrees that
the lease of the Plug-In Equipment shall commence from such date (“Commencement
Date”) on which each of the following conditions has been satisfied or waived in
writing by the Hirer.

 

(a)                                  The Owner has completed the Fit-Out Work
and the Hirer has certified in writing to the Owner that the Plug-In Equipment
is in ready-to-use condition; and

 

(b)                                 The owner of the Leased Premises has
completed the works on the Leased Premises as per the terms and conditions of
the Lease Agreement to the satisfaction of the Hirer and the Leased Premises are
ready to be used for occupation by the Hirer for the purposes of carrying on its
computer software development business.

 

4.                                       The term of the lease of the Plug-In
Equipment shall be co-terminus with the term of lease of the Leased Premises.

 

5.                                       From the Commencement Date until the
termination of this lease, the Hirer shall pay to the Owner an amount of Rs.
3,89,556 (Rupees Three Lacs Eighty Nine Thousand Five Hundred and Fifty Six
only) per month.  The first rental shall be prorated based on the number of days
remaining in the calendar month in which the Commencement Date occurs, and shall
be paid by the Hirer within five (5) days of the Commencement Date.  The Rent
for the period thereafter shall be paid by the Hirer to the Owner in advance on
or before the fifth (5) day of each calendar month.  The Hirer shall comply with
the provisions of the Income-tax Act, 1961 as to deduction of tax at source on
the amount of the Rent and shall issue certificates of tax deduction at source
to the Owner.

 

--------------------------------------------------------------------------------


 

6.                                       The Hirer shall pay to the Owner on the
Commencement Date an amount of Rs.46,74,672 (Rupees Forty Six Lacs Seventy Four
Thousand Six Hundred Seventy Two only) by way of an interest free security
deposit (hereinafter referred to as the “Security Deposit”).  The Security
Deposit shall not be adjusted towards the Rent and shall be refunded by the
Owner to the Hirer forthwith at the time of the Hirer vacating the Leased
Premises after deducting any outstanding dues. Lessor agrees to furnish an
irrevocable Bank Guarantee for Rs.46,74,672 (Rupees Forty Six Lacs Seventy Four
Thousand Six Hundred Seventy Two only) within ten days of the signing of the
lease agreement from a nationally recognized banking institution. Said Bank
Guarantee shall remain in force until the termination of this Lease Agreement
and the Hirer can revoke the Bank Guarantee in case the Security deposit is not
lawfully paid by the Owner.

 

4.                                       The Owner hereby acknowledges the
receipt of the Security Deposit paid by the Hirer by way of Check Number
           In The Amount of           .

 

8.                                       The Hirer shall pay all the consumption
charges in regard to the Plug-In Equipment namely EPABX, Genset, A/c’s, Lift,
Vending Machines, and Access Control Systems periodically and shall produce
proof of the same at the time of vacating the Leased Premises.

 

9.                                       The Owner shall be responsible to pay
all taxes, cesses and charges levied on and demanded of the Plug-In Equipment,
the Fit-Out Work or the lease of Plug-In Equipment by any Governmental authority
including but not limited to any lease tax, sales tax on rental income or
service tax.

 

10.                                 The Hirer shall abide by and comply with, at
its own costs, all the bylaws and rules and conditions of the Municipal
corporation of Hyderabad, and all other orders, directions and notifications
issued by the said authorities or by any other local body or government or
authority in so far as they relate to the use or manner of use of the Plug-In
Equipment and are specifically required to be observed by the Hirer.

 

--------------------------------------------------------------------------------


 

11.                                 The Hirer shall use the Plug-In Equipment
only for the authorized business purposes of itself and of its affiliates,
associates or sister concerns and shall ensure that its use and enjoyment of the
Plug-In Equipment will not result in contravention of any law, rule, or
regulation.

 

12.                                 The Hirer shall not use or permit to be used
the Plug-In Equipment or any part thereof for activities which are prohibited by
law.  The Hirer shall observe, abide by and comply with, at its own costs, all
the rules, regulations, directions, and orders issued by any Governmental
authorities in respect to the use of the Plug-In Equipment.

 

13.                                 The Parties agree that this Agreement shall
not be terminable by the Owner or the Hirer during the continuance the Lease
Agreement (subject to provision 18 herein).  If for any reason other than due to
a breach by the Owner of any of her implied or express representations,
warranties, covenants or other obligations or subject to provision 18 the Hirer
terminates this Agreement during the currency of the Lease Agreement, the Owner
shall be entitled to forfeit the Security Deposit.

 

14.                                 The Owner undertakes that during the
continuance of this Agreement;

 

(a)                                  She will not create or permit to be created
any encumbrances over the Plug-In Equipment or create or permit to be created
any third party interests;

 

(b)                                 She will not sell or transfer any of her
right, interest or title to the Plug-In Equipment to any person other than lease
created under this Agreement in favour the Hirer;

 

(c)                                  She will continue to have good right and
full authority to grant the lease to the Hirer;

 

(d)                                 She will permit the Hirer, its affiliates,
associates and sister concerns to peacefully and quietly hold, possess and enjoy
the Plug-In Equipment without any eviction, interruption, disturbance, claim or
demand whatsoever by her or anyone claiming under or in trust for her;

 

(e)                                  She will pay any and all present and future
taxes, rates and other impositions payable in respect of the Plug-In Equipment
and not to allow the same to fall in arrears;

 

(f)                                    She will not do anything to the Plug-In
Equipment which is likely to render the Plug-In Equipment unfit for use by the
Hirer or its affiliates, associates and sister concerns or which would in any
manner whatsoever effect the rights of the Hirer under this Agreement; and

 

(g)                                 She shall keep the Plug-In Equipment fully
insured against all risks at her own cost.

 

--------------------------------------------------------------------------------


 

15.                                 The Hirer shall be responsible for the
proper maintenance of the Plug-In Equipment after the lapse of the warranty
period.  The Hirer shall arrange for periodical maintenance that is normal and
in line with the practice with reference to the items of equipment that comprise
the Plug-In Equipment.  Upon the expiry of the lease, the Owner shall be
responsible to recover the Plug-In Equipment from the Leased Premises and shall
make her own arrangements in this regard with the owner of the Leased Premises.

 

16.                                 The Hirer shall repair at its own cost and
expense, any damage to the Plug-In Equipment, which does not arise from normal
wear and tear, if and to the extent that such damage is caused by any act or
default on the part of the Hirer, its servants, agents or visitors or by reasons
of any breach by the Hirer of any covenants herein contained.

 

17.                                 The Hirer shall permit the Owner and her
duly authorized agents with or without the workmen and others at all reasonable
times of the day with three (3) days prior notice to view the state or condition
of the Plug-In Equipment and to do any repairs to the Plug-In Equipment.

 

18.                                 The Hirer is entitled and permitted to
assign, alienate underlet or sublet the Plug-In Equipment or any part thereof or
part with possession of the Plug-In Equipment.  The Hirer shall not create any
charge, mortgage, lien or otherwise deal with the Plug-In Equipment or any part
thereof to anybody whatsoever.  Additionally the Hirer shall be entitled to
allow its affiliates, sister concerns or associates to use the Plug-In Equipment
with a prior intimation to the Owner.

 

19.                                 The Owner hereby confirms that (a) she is
the sole legal and beneficial owner of the Plug-In Equipment; (b) the Plug-In
Equipment is free from any encumbrances or third party interests; (c) she has
power and authority to enter into this Agreement; (d) the Plug-In Equipment can
be used for the business activities of the Hirer; and (e) there are no orders of
court, pending litigation etc., restraining her from entering into the said
Agreement.

 

20.                                 The Owner shall keep the Hirer indemnified
against all expenses, costs, claims, damage and costs and loss arising form any
breach of any of the Owner’s representations, warranties or undertakings in this
Agreement or her failure to perform any of her obligations under this Agreement,
or any act or omission of the Owner, or her workers, contractors or agents or
any other person with the actual or implied authority of the Owner.

 

21.                                 Any notice or other communication given
under or pursuant to this Agreement (“Communication”) shall be in writing and in
the English language and shall be made or delivered to the appropriate addresses
and facsimile numbers set forth below (or as otherwise notified by that Party
hereunder):

 

--------------------------------------------------------------------------------


 

Owner:

 

Mrs. T. Jhansi Reddy,

8-2-269/27/B

Sagar Society,

Road No. 2, Banjara Hills,

Hyderabad

 

Hirer:

 

STC Systems Private Limited

 

 

Attention: India Company manager

 

Additionally all communication must be copied to SeeBeyond Technology in the
United States to the attention of the General Counsel and the Chief Financial
Officer.

 

Any Communication may be delivered personally or by prepaid post, or facsimile
transmission and shall be deemed to have been served (i) if by personal
delivery, at the time of delivery; (ii) if by private courier, within three (3)
days after sending to an address in India, and within seven (7) days after
sending to an address outside India; and (iii) if by facsimile transmission, at
the time of transmission if successful transmission is confirmed by a
transmission report generated by the sender’s machine.

 

22.                                 Neither this lease nor any part thereof is
to be construed as creating a joint enterprise, a partnership or any other
relationship between the Parties except that of lessor and lessee.

 

23.                                 This Agreement will be governed by Indian
Law.  Any dispute between the parties with regard to this Agreement or the
subject matter thereof, including existence and validity of the Agreement shall
be settled through arbitration by arbitration tribunal comprising three
arbitrators. Each Party will be entitled to nominate one arbitrator and the two
arbitrators so appointed shall choose the third arbitrator.  The place of
arbitration shall be Hyderabad and the proceedings of the arbitration shall be
conducted in English in accordance with the Arbitration & Conciliations Act
1996.  The Proceedings shall be conducted in English.  The Arbitration award is
final and binding on both the Parties.

 

24.                                 The Parties agree that the terms contained
herein shall not be modified unless mutually agreed to in writing between the
Parties.

 

--------------------------------------------------------------------------------


 

SCHEDULE

Description of the Plug-In Equipment

 

1

 

Air Conditioners

 

BlueStar / Carrier / L.G / equivalent

 

 

 

 

 

 

 

2

 

Fire Extinguishers

 

Cease Fire / equivalent

 

 

 

 

 

 

 

3

 

Modular Furniture System

 

N.R. [ILLEGIBLE] / Blowplast / Godrej / Featherlite / equivalent

 

 

 

 

 

 

 

4

 

EPBAX

 

NEC / Avaya / Alcatel / Matrix / equivalent.

 

 

 

 

 

 

 

5

 

Public Address System

 

Philips / Ahuja / equivalent.

 

 

 

 

 

 

 

6

 

Access Control system

 

Eureka Forbes / godrej / Zicom / equivalent.

 

 

 

 

 

 

 

7

 

Microwave Oven

 

L.G / Samsung / equivalent.

 

 

 

 

 

 

 

8

 

Water Purifier

 

Eureka Forbes / Ion exchange / Moniba.

 

 

 

 

 

 

 

9

 

Water Dispenser

 

Blue star / Voltas / equivalent.

 

 

 

 

 

 

 

10

 

Refrigerator

 

Godrej / L.G / Samsung / Whirlpool / equivalent.

 

 

 

 

 

 

 

11

 

Vending machine for tea and coffee.

 

Hindustan Lever / Nestle

 

 

 

 

 

 

 

12

 

D.G. Set

 

Kirloskar / Gummins / equivalent

 

 

 

 

 

 

 

13

 

Chairs

 

Eurotech /Polo / Godrej / Featherlite / equivalent

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF THE PARTIES HERETO HAVE SIGNED AND EXECUTED THESE PRESENTS ON
THE DAY,  MONTH AND YEAR HEREIN ABOVE WRITTEN.

 

 

(OWNER)

(HIRER)

 

 

/s/ T. Jhansi Reddy

 

/s/ James E. Thomson

 

 

 

 

 

 

WITNESSES:

 

 

 

 

 

1.

/s/ Sunil Bajpai

 

2.

/s/ Kim Rysell

 

(SUNIL BAJPAI)

 

 

 

 

--------------------------------------------------------------------------------